JOHN HANCOCK INVESTMENT TRUST on behalf of John Hancock Sovereign Investors Fund AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made as of the 1st day of July, 2013, to the Advisory Agreement dated July1, 2009, as amended (the “Agreement”), between John Hancock Investment Trust, a Massachusetts business trust, on behalf of its series John Hancock Sovereign Investors Fund (the “Fund”), and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. SECTION 4 – COMPENSATION OF ADVISER AND APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “COMPENSATION OF ADVISER,” is hereby amended to reflect the following fee schedule for the Fund and any contrary fee schedule information is hereby superseded: Fund First $750 Million of Average Daily Net Assets Next $750 Million of Average Daily Net Assets Next $1 Billion of Average Daily Net Assets Excess Over $2.5 Billion of Average Daily Net Assets John Hancock Sovereign Investors Fund 0.575% 0.550% 0.500% 0.450% 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK INVESTMENT TRUST on behalf of John Hancock Sovereign Investors Fund By: /s/ Hugh McHaffie Hugh McHaffie President JOHN HANCOCK ADVISERS, LLC By: /s/ Leo Zerilli Leo Zerilli Senior Vice President and Chief Investment Officer
